DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 9 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-13 and 15-19 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Oh (US7193836), newly cited.	
Oh disclosed a grounding brush system 12 to mitigate electric current in a rotating shaft 14, the grounding brush system comprising: a brush assembly 18 configured to be disposed proximate a motor shaft stub (portion of 14 through faceplate 16), the brush assembly having conductive filaments 20 comprising conductive carbon fiber [3:59] configured to be in electrical continuity with the motor shaft when the brush assembly is disposed proximate the motor shaft and a conductive coating 70 comprising a base liquid comprising oil [5:28-32] and conductive particles comprising conductive powdered metal .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al. (US7193836), cited above, in view of Lewis, et al. (US9362697), previously cited.
 employ a phenyl ether polymer-derived oil in Oh for the purpose of imparting lubricity to the grounding brush system.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al. (US2008/0258576) in view of Bradley (US4578215), and further in view of in view of Lewis, et al. (US9362697), all references previously cited.
Oh in view of Bradley failed to disclose wherein the base liquid comprises a phenyl ether polymer-derived oil.  Lewis disclosed an electrical contact lubricant for a brush assembly comprising a phenyl ether polymer-derived oil (col. 14, line 38).  Since Oh, Bradley and Lewis are all from the same field of endeavor, the purpose disclosed by Lewis would have been recognized in the pertinent art of Oh in view of Bradley.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a phenyl ether polymer-derived oil in Oh in view of Bradley for the purpose of imparting lubricity to the grounding brush system.
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1, 4-8, 10-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With regards to claim 20 applicant asserts the reasons discussed with reference to claim 1, the Oh/Bradley/Lewis combination does not teach or suggest the claimed grounding brush system.  In response, applicant’s arguments address features, e.g. a moving motor shaft, which are absent from claim 20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837